IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,233


EX PARTE MARK HOWARD PRIEST, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 915480-A IN THE 230TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of burglary of a habitation, and punishment was assessed at confinement for sixty 
years.  Applicant appealed, and his conviction was affirmed.  Priest v. State, No. 01-02-01352-CR (Tex. App. -- Houston [1st Dist.], delivered March 18, 2004, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for
discretionary review because he was not timely notified that his conviction had been affirmed
or that he could seek discretionary review, pro se.  The record reflects that Applicant did not
timely receive notice that his conviction had been affirmed.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 915480-A from
the 230th Judicial District Court of Harris County.  Applicant is ordered returned to the point
at which he can file a meaningful petition for discretionary review.  For purposes of the
Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court of
Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold
that should Applicant desire to seek discretionary review, he must take affirmative steps to
see that his petition is filed in the Court of Appeals within thirty days of the date the mandate
of this Court has issued.

DELIVERED: August 31, 2005
DO NOT PUBLISH